Title: To Thomas Jefferson from William Short, 24 August 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Aug: 24. 1792

My late letters and those which you will no doubt have recieved from Paris have prepared you for hearing of the arrestation, massacre or flight of all those who should be considered as the friends and supporters of the late constitution in France with a monarch at its head. The mob and demagogues of Paris had carried their fury in this line, as far as it could go. All were waiting with anxious impatience to see what would be the conduct of the army and its chiefs. The assembly after annihilating the constitution and imprisoning the King, dispatched some of their own members as commissaries to the separate armies; with powers, which it was evident would bring the matter immediately to issue. It is reported and believed that the three commissaries on their way to the army of Luckner have been arrested by the municipality of Sedan who have determined to keep them  as hostages for the King’s security. Accounts recieved here by government by an express sent from Brussels the day before yesterday, shew that the commissaries to the Army of M. de la fayette have had much more success. These accounts assure that M. de la fayette, Alex. Lameth, M. de Maubourg, and about Thirteen others with their servants, horses &c. were made prisoners on the Austrian territory and are now in Luxemburg. The Greffier shewed me yesterday the official account with the list of the names, all of whom except three are known to me as the confidential friends of M. de la fayette and most of them determined to follow his fate and fortune. The official letter enters into no detail as to the immediate causes or circumstances of this singular event. Notwithstanding it is thus evidenced as fully and as officially as any event can be by human testimony yet my mind felt an unwillingness to assent to it which nothing but the force of reason and reflexion could conquer. Thus forced to consider it as certain, its causes cannot be doubtful I think for those who know M. de la fayette. He will unquestionably have found on the arrival of the commissaries, that his army was determined to submit to their authority, or rather determined to join them in order to throw off all authority, of course that his efforts were annihilated and that his presence could only serve to give them or their new leaders an opportunity of committing a crime the more in his person. In this situation of his mind his confidential friends probably surrounded him and urged him irresistibly to provide for their safety in consulting his own. The letter recieved here does not say that these were voluntary prisoners, but the manner of their being taken, and the persons who were together leave no doubt in my mind of their having passed of themselves into the Austrian territory. This I think may be considered as the last scene of the actors in support of the late constitution. I should not omit that it is said that the Marquis de la fayette was well recieved by the Duke of Brunswic when carried to his quarters. We expect here every hour further advices with respect to this event which has produced a considerable sensation in the minds of all the leading characters at this place. They have long considered the Mis. de la fayette as really the firmest supporter of the principles of liberty in France—and as they are for the most part no friends to these principles any where, they cannot conceal the pleasure they feel at their last supporter’s being thus expulsed from the country, where he laboured to establish them. There is no intelligence here from Paris later than that contained in the Leyden gazettes herewith sent. The Logographe shall be forwarded either from Amsterdam or Rotterdam. This paper being an  exact journal of the proceedings of the assembly I have thought it proper to send it to you even at the risk of your recieving it double, as it is possible that you recieve it also from M. Morris.
There is no account as yet of Lord Gower’s having quitted Paris, although it is certain he has recieved orders to do it, in addition to the conditional congé with which he has been for some time provided, to use at his discretion. It is thought that such of the representatives of other European powers as still remain at Paris will also be immediately recalled; as leaving them there would be in some degree acknowleging the late revolution and usurpation of the assembly.
You will probably have been informed that the King had nominated M. Bonne Carrere (the director of foreign correspondence) to succeed M. de Ternant. The former being more in view and more obnoxious to the assembly, one of the first acts of their usurpation was to declare the appointment void. They will probably name some one of their favorites to this place which has been for some time the one the most desired by all those who are in the diplomatic way. The assembly will no doubt attempt to open this communication with foreign powers in order to provide a secure retreat for some of the leading demagogues.
They are now deliberating on all sorts of subjects as if they really considered the present order of things established—they are not more than two hundred, as is said, and being all of the same cast and having a ministry of like composition, all divisions for the moment have ceased among themselves, and they have struck such terror into all their enemies in Paris that a sort of calm existed at the time of the last intelligence. The foreign troops will probably not give them time to separate into factions and intrigues, otherwise they would certainly yield to this essential part of their composition. I observe already that the sections of Paris are far ahead of their late leaders who are in the assembly—these are endeavouring to calm them and call them back to the principles of a representative government, viz all power in the hands of the assembly, whilst those think it borders on aristocracy and are for exercising the sovereignty themselves. If a short time were allowed I should not be at all surprized to hear of the present leaders being hung by the people. Such has been the march of this revolution from the beginning. The people have gone faster than their leaders—these have kept up as long as they could—but once left out of sight and refusing to go further, they have become more obnoxious than those who stopped sooner and who have been now so long out of sight as to be forgotten by the many headed monster.
The Duke of Brunswic is now on French territory—his movements  have been much slower than could have been expected after his declaration the 25th. of the last month. The general opinion still is that he will with a large part of his army march on Paris, leaving a force sufficient to check the principal garrisons on the frontiers. There will be nothing I think to stop him unless it should be considerations of the Kings personal danger. I have the honor to add assurances of the attachment & respect with which I remain, dear Sir, your obedient & humble servant

W Short


P.S. Since writing the above the French post has come in which brings intelligence from Paris from the 17th. to 20th.—every thing seems to have continued in the same horrid line. Arrestations without number of all descriptions of persons suspected of attachment to the late constitution, and the people of Paris menacing the assembly to immolate these victims without delay, if a tribunal was not immediately formed for judging them—and the assembly in consequence passing a decree for erecting this new tribunal, and declaring that the carrousel should be the place of execution. Robertspierre and others of that atrocious and cruel cast compose the tribunal, named by a popular election. We may expect therefore to hear of such proceedings, under the cloak of liberty, egalité and patriotism as would disgrace any chambre ardente that has ever existed—humanity shudders at the idea.

